Order unanimously modified by allowing the examination before trial with respect to so much of item 1 of plaintiff’s notice of motion as relates to the fact that defendant, its agents, servants or employees, arrested or caused or instigated plaintiff’s arrest and with respect to the authority of the defendant’s agents, servants or employees in the action taken by them and by allowing the examination before trial with respect to item 5 of said notice and, as so modified, affirmed, with $10 costs and disbursements to the appellant. The examination allowed in this case is limited to showing the authority of the agent, and thus is analogous to an examination relating to ownership and control, which has always been deemed proper in tort actions. Ho occasion is presented, therefore, for a reconsideration of the general rule in this department that general examinations are not allowed in tort actions in the absence of special circumstances. Such examination to be conducted by means of *647written interrogatories or, if plaintiff will stipulate to pay the expenses o£ defendant, by open commission in Cleveland, Ohio. Settle order on notice. Present — Peek, P. J., Cohn, Callahan, Van Voorhis and Shientag, JJ.